Case 1:12-cv-05274-ENV-CLP Document 335 Filed 09/06/19 Page 1 of 3 PageID #: 4711




  Littler
                                                                                    Littler Mendelson, PC
                                                                                    900 Third Avenue
                                                                                    New York, NY 10022.3298
  Employment & L.ilJor law Solutions Worldwide™




                                                                                    Craig R. Benson
                                                                                    212.583.2682 direct
   September 6, 2019                                                                212.583.9600 main
                                                                                    718.732.2369 fax
                                                                                    cbenson@littler.com




   VIA ECF

   The Honorable Eric N. Vitaliano
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re:             Marin et al. v. Apple-Metro, Inc., et al., Case No. 12 Civ. 5274 (ENV)(CLP)

   Dear Judge Vitaliano:

   This Firm represents Defendants in the above-referenced matter. 1 We write in response to Plaintiffs'
   purported "notice of supplemental authorities," dated August 14, 2019, where Plaintiffs continue to cite
   inapposite case law in an attempt to recover millions of dollars for an alleged (harmless) paperwork
   violation by capitalizing on a clear typographical error in NYLL § 198(1-b).

   The new cases cited in Plaintiffs' letter have nothing to do with either the retroactivity of the NYLL §
   198(1-b} affirmative defense, or the deference due and owing to the March 4, 2015 Opinion Letter. 2 The
   cases do nothing to alter the black letter principle under New York and Second Circuit law, plainly
   applicable here, that where an amendment corrects and clarifies what the law was always meant to do
   and say, the amendment is retroactive. See 0kt. 313.

   Plaintiffs nevertheless misleadingly assert that, "[r]elying on the [Marin Report and Recommendation
   ("R&R")], courts have uniformly found that Section 198 does not apply retroactively." (Aug. 14, 2019 Ltr.,
   at 2). As Plaintiffs concede, however, in the two cases cited, the issue before the Court had nothing to do
   with the retroactivity of the NYLL § 198(1-b) affirmative defense. Instead, those cases addressed whether
   the amendments to NYLL § 198 dealing exclusively with the increase in the maximum penalty from $2,500
   to $5,000 apply retroactively. 3 As the court in Hicks v. T.L. Cannon Management Corp. correctly observed:


   1
       Except individually named Defendant Kirk Samlal.
   2
     Plaintiffs cited Dudley v. Hanzon Homecare Servs., Inc., No. 15 Civ. 8821, 2018 WL 481884 (S.D.N.Y. Jan. 17, 2018),
   in a prior letter submission. As previously noted (see Dkt. 313), Dudley was wrongly decided because it relies on a
   case that pertains solely to the damages aspect of the NYLL § 198 amendment, and not the affirmative defense.
   3
    See Kotuwage v. NSS Petroleum Inc., No. 15 Civ. 4374, 2018 WL 1189332, at *10 (E.D.N.Y. Feb. 8, 2018) (case
   decided on default and addressing retroactivity of damages under NYLL § 198 only, not affirmative defense); Rios v.
   B.B.Q. Chicken Don Alex, Inc., No. 16 Civ. 6630, 2018 WL 264512, at *4, n. 4 (E.D.N.Y. Jan. 2, 2018) (case decided on
   default and addressing retroactivity of damages under NYLL § 198 only, not the affirmative defense).




  littler.com
Case 1:12-cv-05274-ENV-CLP Document 335 Filed 09/06/19 Page 2 of 3 PageID #: 4712


  The Honorable Eric N. Vitaliano
  September 6, 2019
  Page 2




  “The analysis of whether an increase in the damages available under a statute applies retroactively is
  fundamentally different from the issue of whether the correction of a typographical error applies
  retroactively, and the Marin R&R does not acknowledge or discuss this difference.” No. 13‐CV‐6455
  (EAW), 2018 WL 2440732, at *7 (W.D.N.Y. Mar. 13, 2018). As previously noted, in conducting the
  retroactivity analysis, amended portions of a statute should be analyzed separately. (See Dkt. 313).

  The remaining cases cited by Plaintiffs either help Defendants or are irrelevant. For example, in Medina
  v. Ricardos Mechanical, Inc., No. 16 Civ. 1407, 2018 WL 3973007 (E.D.N.Y. Aug. 20, 2018), the court held
  that the employee did not raise a NYLL § 195(3) claim in his Complaint, and therefore the court would not
  consider such a claim raised on summary judgment. Id. at *8. In doing so, the court reasoned:

          Although Plaintiff alleged a violation of “195,” which could be generously construed to
          mean a violation of every subsection of Section 195, Plaintiff also specified a “notice”
          violation. Only subsection 1 of Section 195 deals with such a “notice” violation. Indeed,
          it includes the word “notice” five times, as opposed to its being included zero times in
          subsection 3. Plaintiff then enumerates all of the information the employer must include
          in such a notice. While subsection 3 also contains a list of requirements, Plaintiff mentions
          none of them.

  Id. The same logic applies to this case. Here, there is not a single factual allegation in the Dove complaint,
  for example, that: Plaintiffs did not receive wage notices upon hire; Plaintiffs’ notices lacked certain
  categories of information; or Defendants did not give employees notice that they were applying a tip
  credit. In fact, the phrases “wage notice,” “wage theft prevention act notice,” “notice of the tip credit,”
  and “tip credit” – all key terms – are not found anywhere in the Dove complaint.4

  Last, Plaintiffs’ reliance on Sanchez Gallego v. Adyar Ananda Bhavean Corp., No. 16 Civ. 4631, 2019 WL
  131957 (S.D.N.Y. Jan. 8, 2019) is misplaced. Sanchez does not discuss the NYLL § 198(1‐b) affirmative
  defense. Sanchez also does not address the March 4, 2015 Opinion Letter, which provides that a food
  service employer may claim the tip credit even if it failed to provide written notice of same, provided that
  the employer complied with all other minimum wage requirements and employees understood the
  manner in which they were paid. Nor does Sanchez consider any of the cases that have either applied the
  NYLL § 198(1‐b) affirmative defense or gave deference to the March 4, 2015 Opinion Letter. See, e.g.,

  4
    Plaintiffs’ citations to Cabrera v. Canela, No. 14 Civ. 4874, 2019 WL 2251203, at *7 (E.D.N.Y. Mar. 8, 2019), and
  Gomez v. MLB Enterprises, Corp., No. 15 Civ. 3326, 2018 WL 3019102, at *6 (S.D.N.Y. June 5, 2018), address when
  an employer improperly retains employee tips – facts that are not at issue in the present motion. Farmer v. Patino,
  No. 18 Civ. 1435, 2019 WL 110956 (E.D.N.Y. Jan. 4, 2019), was decided on a motion to dismiss, where the Court held
  that “[t]he defendants may very well have an affirmative defense to the plaintiff’s claim under NYLL § 198(1‐b), but
  the Court cannot dismiss a claim [at motion to dismiss stage] based on an affirmative defense.” Id. at *8, n. 6
  (emphasis added). That court cited the Marin R&R noting the affirmative defense is considered on summary
  judgment. Id. Moses v. Apple Hospitality Reit, Inc., No. 14‐CV‐3131, 2018 WL 1513631, at *4 (E.D.N.Y. Mar. 27,
  2018), cites the Marin R&R for the proposition that numerosity is presumed met when a putative class contains at
  least 40 members.
Case 1:12-cv-05274-ENV-CLP Document 335 Filed 09/06/19 Page 3 of 3 PageID #: 4713


  The Honorable Eric N. Vitaliano
  September 6, 2019
  Page 3




  Hicks, 2018 WL 2440732, at *6‐8 (employees’ tip credit claims are “subject to the § 198 Affirmative
  Defense” and the amendments to the NYLL § 198(1‐b) affirmative defense apply retroactively); Carvente‐
  Avila v. Chaya Mushkah Rest. Corp., No. 12 Civ. 5359, 2016 WL 3221141, at *2‐3 (S.D.N.Y. March 1, 2016)
  (deferring to March 4, 2015 Opinion Letter and distinguishing district court opinions that “do not address
  the [Opinion] Letter”); Ahmed v. Morgans Hotel Group Mgt., LLC, 54 Misc. 3d 1220(A) (N.Y. Sup. Ct. Feb.
  27, 2017), aff’d 2018 N.Y. App. Div. LEXIS 2687 (1st Dep’t Apr. 19, 2019) (acknowledging NYLL § 198(1‐b)
  was “recently amended to protect employers from a mere technical violation of the notice provision, and
  that this amendment provides a complete defense” to Plaintiff’s minimum wage claims from 2013 through
  2015). For these reasons, Sanchez is irrelevant.

  Thank you for the Court’s consideration.

  Respectfully submitted,

  /s/ Craig R. Benson

  Craig R. Benson

  cc:      All Attorneys of Record (via ECF)

  4844‐2033‐1427.1 052366.1016
